Exhibit 10.4
 
Execution Copy
 


Warrant No.
Issuance Date:  March 30, 2009



 
THE SECURITES REPRESENTED BY THIS AGREEMENT HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITITES ACT”), AND HAVE NOT BEEN REGISTERED OR QUALIFIED
UNDER THE SECRUITIES ACT OR THE SECURTIES LAWS OF ANY STATE.  THE SECURITIES MAY
NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO
THE SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO DIATECT INTERNATIONAL CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED.
 


 
WARRANT AGREEMENT
 
THIS WARRANT AGREEMENT (this “Agreement”) is dated this 30th day of March, 2009,
by and between Diatect International Corporation, a California corporation (the
“Company”), and JACKTONY MANAGEMENT CORPORATION, a Florida corporation (the
“Warrant Holder”).


W I T N E S S E T H
 
WHEREAS, as part of the Agreement, the Company agreed to issue to the Warrant
Holder a warrant (the “Warrant”) to purchase an aggregate of Eight Hundred and
Thirty-Three Thousand, Three Hundred and Thirty-Three (833,333) shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”).
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.           Incorporation of Recitals.  The Recitals portion of this Agreement
is hereby incorporated by this reference as though it were fully set forth and
rewritten herein, and the affirmative statements therein contained shall be
deemed to be representations of the Company and the Warrant Holder, which are
hereby confirmed.


2.           Grant of Warrant.
 
2.1(a)  The Company hereby agrees that the Warrant Holder, for value received,
is entitled, subject to the provisions of this Warrant, to purchase from the
Company, in whole or in part and at any time or from time to time, during the
period commencing on the date hereof and expiring at 5:00 p.m., Heber City,
Utah, time, on the Expiration Date (as defined below), 30th day of March, 2011,
fully paid and non-assessable shares of Common Stock (as defined below).  The
“Exercise Price” for such shares shall be equal to $0.03 per share, subject to
adjustment as set forth in Section 4 below.  This Warrant is being granted in
connection with, and in consideration of investment of common stock.
 

--------------------------------------------------------------------------------


 
Execution Copy
 
     (b)  The term “Common Stock” means the common stock, par value
$0.001     per share, of the Company as constituted on the date hereof, together
with any other equity securities that may be issued by the Company in
substitution therefor.  The number of shares of Common Stock to be received upon
the exercise of this Warrant, and the Exercise Price, shall be adjusted from
time to time as hereinafter set forth.  The shares of Common Stock deliverable
upon such exercise, and as adjusted from time to time, are hereinafter referred
to as “Warrant Stock” or “Warrant Shares.”  The term “Company” means and
includes the Company as well as (i) any successor corporation resulting from the
merger or consolidation of the Company with another corporation, or (ii) any
corporation to which the Company has transferred its property or assets as an
entirety or substantially as an entirety.
 
3.           Exercise of Warrant.
 
3.1(a) Subject to the limitations set forth in Section 5, this Warrant may be
exercised in whole or in part at any time or from time to time during the period
commencing on the date hereof and expiring at 5:00 p.m., Heber City, Utah, time,
on March 30, 2011, or, if such date is a day on which banking institutions in
Utah are authorized by law to close, then on the next succeeding day that
banking institutions in Utah shall not  be authorized to close.
 
     (b) The Holder may exercise this Warrant by presentation and surrender of
this Warrant to the Company at its principal office with the Warrant Exercise
Form attached as Exhibit A hereto (the “Notice of Exercise”), duly executed by
the Warrant Holder and accompanied by payment (either in cash, wire transfer, or
by certified or official bank check, payable to the order of the Company) of an
amount equal to the Exercise Price multiplied by the number of shares of Warrant
Stock purchased (the “Purchase Price”).  The Purchase Price shall be payable in
cash.
 
     (c)  If this Warrant is exercised in part only, the Company shall, upon
surrender of this Warrant for cancellation, execute and deliver a new Warrant
evidencing the rights of the Holder thereof to purchase the balance of the
shares purchasable hereunder.
 
      (d)  Upon receipt by the Company of this Warrant, together with the
Purchase Price, at its office in proper form for exercise, the Holder shall be
deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, not withstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such shares of Common
Stock shall not then be actually delivered to the Holder.
 
3.2           Issuance of Certificates.  As soon as practicable after the
exercise of the Warrant (in whole or in part) in accordance with Section 3.1
hereof, the Company, at its expense, shall cause to be issued in the name of and
delivered to the Warrant Holder (i) a certificate or certificates for the number
of fully-paid and non-assessable Shares to which the Warrant Holder shall be
entitled upon such exercise and (if applicable) (ii) a new warrant agreement of
like tenor to purchase all of the Shares that may be purchased pursuant to the
portion, if any, of the Warrant not exercised by the Warrant Holder.  The
Warrant Holder shall for all purposes be deemed to have become the holder of
record of such Shares on the date on which the Notice of Exercise and payment of
the Purchase Price in accordance with Section 3.1 hereof were delivered and
made, respectively, irrespective of the date of delivery of such certificate or
certificates, except that if the date of such delivery, notice and payment is a
date when the stock transfer books of the Company are closed, such person shall
be deemed to have become the holder of record of such Shares at the close of
business on the next succeeding date on which the stock transfer books are open.
 

--------------------------------------------------------------------------------


 
Execution Copy
 
3.3           Market Price.  The “Market Price” of a share of Common Stock
means:  the average of the daily volume weighted average price of shares of
Common Stock on the principal market on which shares of the Common Stock are
traded for the five (5) trading days immediately preceding the date of the
determination of the Market Price.  If shares of Common Stock are not traded on
any public market (e.g. NYSE, AMEX, NASDAQ, OTCBB or Pink Sheets), the Market
Price of the Common Stock shall be determined, in good faith, by the Board of
Directors of the Company.
 
4.           Adjustments.
 
4.1           Stock Splits, Stock Dividends and Combinations.  If the Company at
any time subdivides the outstanding shares of the Common Stock or issues a stock
dividend (in Common Stock) on the outstanding shares of the Common Stock, the
Exercise Price in effect immediately prior to such subdivision or the issuance
of such stock dividend shall be proportionately decreased, and the number of
Shares subject hereto shall be proportionately increased, and if the Company at
any time combines (by reverse stock split or otherwise) the outstanding shares
of Common Stock, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased, and the number of Shares subject
hereto shall be proportionately decreased, effective at the close of business on
the date of such subdivision, stock dividend or combination, as the case may be.
 
4.2           Merger or Consolidation.  In the case of any consolidation of the
Company with, or merger of the Company with or into another entity (other than a
consolidation or merger which does not result in any reclassification or change
of the outstanding capital stock of the Company), the entity formed by such
consolidation or merger shall execute and deliver to the Warrant Holder a
supplemental warrant agreement providing that the Warrant Holder of the Warrant
then outstanding or to be outstanding shall have the right thereafter (until the
expiration of such Warrant) to receive, upon exercise of such Warrant, the kind
and amount of shares of capital stock and other securities and property
receivable upon such consolidation or merger by a holder of the number of Shares
for which such Warrant might have been exercised immediately prior to such
consolidation or merger.  Such supplemental warrant agreement shall provide for
adjustments which shall be identical to the adjustments provided in Section 4.1
hereof and to the provisions of Section 11 hereof.  This Section 4.2 shall
similarly apply to successive consolidations or mergers.
 
5.           Transfers.
 
5.1           Unregistered Securities.  Warrant Holder hereby acknowledges and
agrees that the Warrant and the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and are “restricted
securities” under the Securities Act inasmuch as they are being acquired in a
transaction not involving a public offering, and the Warrant Holder agrees not
to sell, pledge, distribute, offer for sale, transfer or otherwise dispose of
the Warrant or any Shares issued upon exercise of the Warrant in the absence of
(a) an effective registration statement under the Securities Act as to the
Warrant or such Shares and registration and/or qualification of the Warrant or
such Shares under any applicable Federal or state securities law then in effect
or (b) an opinion of counsel, reasonably satisfactory to the Company, that such
registration and qualification are not required.
 

--------------------------------------------------------------------------------


 
Execution Copy
 
5.2           Transferability.  Subject to the provisions of Section 5.1 hereof,
the rights under this Agreement are freely transferable, in whole or in part, by
the Warrant Holder, and such transferee shall have the same rights hereunder as
the Warrant Holder.
 
5.3           Warrant Register.  The Company will maintain a register containing
the names and addresses of the Warrant Holders of the Warrant.  Until any
transfer of Warrant in accordance with this Agreement is reflected in the
warrant register, the Company may treat the Warrant Holder as the absolute owner
hereof for all purposes.  Any Warrant Holder may change such Warrant Holder’s
address as shown on the warrant register by written notice to the Company
requesting such change.
 
6.           No Fractional Shares.  Any adjustment in the number of Shares
purchasable hereunder shall be rounded to the nearest whole share.
 
7.           Investment Representations.  The Warrant Holder agrees and
acknowledges that it is acquiring the Warrant and will be acquiring the Shares
for its own account and not with a view to any resale or distribution other than
in accordance with Federal and state securities laws.  The Warrant Holder is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act.
 
8.           Covenants as to the Shares.  The Company covenants and agrees that
the shares of Common Stock issuable upon exercise of the Warrant, will, upon
issuance in accordance with the terms hereof, be duly and validly issued and
outstanding, fully-paid and non-assessable, with no personal liability attaching
to the ownership thereof, and free from all taxes, liens and charges with
respect to the issuance thereof imposed by or through the Company; provided,
however, that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
certificates in respect of such shares in a name other than that of the Warrant
Holder and the Company shall not be required to issue or deliver such
certificates unless or until the person(s) requesting the issuance thereof shall
have paid to the Company the amount of such tax or it shall be established to
the satisfaction of the Company that such tax has been paid.  The Company
further covenants and agrees that the Company will at all times have authorized
and reserved a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented under this Agreement.
 
9.           Legend.  Any certificate evidencing the Shares issuable upon
exercise hereof will bear a legend indicating that such securities have not been
registered under the Securities Act or under any state securities laws and may
not be sold or offered for sale in the absence of an effective registration
statement as to the securities under the Securities Act and any applicable state
securities law or an opinion of counsel reasonably satisfactory to the Company
that such registration is not required.
 
10.         Rights Applicable to the Warrant Shares.  The parties hereby
acknowledge and agree that the Shares, when issued in accordance with the terms
hereof, shall be entitled to all of the same rights and privileges provided to
the Company’s Common Stock.
 

--------------------------------------------------------------------------------


 
Execution Copy
 
11.         Dividends and Other Distributions.   In the event that the Company
shall, at any time prior to the exercise of all Warrants, declare a dividend
(other than a dividend consisting solely of shares of Common Stock) or otherwise
distribute to its stockholders any assets, properties, rights, evidence of
indebtedness, securities (other than shares of Common Stock), whether issued by
the Company or by another, or any other thing of value, the Warrant Holder shall
thereafter be entitled, in addition to the shares of Common Stock or other
securities and property receivable upon the exercise thereof, to receive, upon
the exercise of such Warrant, the same assets, property, rights, evidences of
indebtedness, securities or any other thing of value that the Warrant Holder
would have been entitled to receive at the time of such dividend or distribution
as if the Warrant had been exercised immediately prior to such dividend or
distribution.  At the time of any such dividend or distribution, the Company
shall make (and maintain) appropriate reserves to ensure the timely performance
of the provisions of this Section 11.
 
12.         Vesting.  The Warrants vest immediately upon signing.
 
13.         Miscellaneous.
 
13.1          Waivers and Amendments.  This Agreement or any provisions hereof
may be changed, waived, discharged or terminated only by a statement in writing
signed by the Company and by the Warrant Holder.
 
13.2          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Utah.
 
13.3          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given when delivered by hand or by
facsimile transmission, when telexed, or upon receipt when mailed by registered
or certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
(i)           If to Company:
 
Diatect International Corporation
875 South Industrial Parkway
Heber City, UT 84032


Phone:          (813) 387-3309
Attention:    Robert Rudman
Facsimile:     (813) 251-5684




 
 (ii)          If to Warrant Holder:
 
JACKTONY MANAGEMENT CORPORATION
1324 Seven Springs Blvd., Suite 363
New Port Richey, FL 34655
 

--------------------------------------------------------------------------------




Execution Copy
 
13.4          Headings.  The headings in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the terms hereof.
 
13.5          Closing of Books.  The Company will at no time close its transfer
books against the transfer of any Shares issued or issuable upon the exercise of
the Warrant in a manner that interferes with the timely exercise of the Warrant.
 
13.6          No Rights or Liabilities as a Stockholder.  This Agreement shall
not entitle the Warrant Holder hereof to any voting rights or other rights as a
stockholder of the Company with respect to the Shares prior to the exercise of
the Warrant.  No provision of this Agreement, in the absence of affirmative
action by the Warrant Holder to purchase the Shares, and no mere enumeration
herein of the rights or privileges of the Warrant Holder, shall give rise to any
liability of such Holder for the Exercise Price or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.
 
13.7          Successors.  All the covenants and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns and transferees.
 
13.8          Severability.  If any provision of this Agreement shall be held to
be invalid and unenforceable, such invalidity or unenforceability shall not
affect any other provision of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Execution Copy
 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.




DIATECT INTERNATIONAL CORPORATION




By:__________________________________

Robert Rudman
Chief Financial Officer







--------------------------------------------------------------------------------


 
Execution Copy


 


EXHIBIT A
 
NOTICE OF EXERCISE
 
(To be signed only on exercise of Warrant)
 
Dated:________________________
 
To:         Diatect International Corporation.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
Agreement, hereby irrevocably elects to:
 
o           purchase _____ shares of Common Stock covered by such Warrant
Agreement and herewith makes a cash payment of $_____________, representing the
full purchase price for such shares at the price per share provided for in such
Warrant Agreement.
 
o           purchase _____ shares of Common Stock covered by such Warrant
Agreement and herewith delivers _____ shares of Common Stock having a Market
Price as of the last trading day preceding the date hereof of $______,
representing the full purchase price for such shares at the price per shares
provided for in such Warrant Agreement.
 
Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.
 
Signature: __________________________
 
   
Name (print): ________________________
     
Title (if applicable): ___________________
     
Company (if applicable): _______________
 



 

--------------------------------------------------------------------------------


 
Execution Copy
 
WARRANT EXERCISE FORM


The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing __________ shares of common stock, par value $0.001 per
share, of Diatect International Corporation, a California corporation, and
hereby makes payment of $____________ in payment therefore.




___________________
Signature
 
___________________
Signature, if jointly held



Date:                                




********************************************************************************************


 
 

--------------------------------------------------------------------------------

 


INSTRUCTIONS FOR ISSUANCE OF STOCK


(if other than to the registered holder of the within Warrant)




Name                                                                                                                                                                                                                                   
            (Please typewrite or print in block letters)




Address                                                                                                                                                                                                                              




Social Security or Taxpayer Identification
Number                                                                                                                                                      




********************************************************************************************



 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
 
 

 
FOR VALUE RECEIVED, ______________________________ hereby sells, assigns and
transfers unto
 
 

--------------------------------------------------------------------------------

       Name (please typewrite or print in block letters)
 
the right to purchase common stock, par value $0.001 per share, of Diatect
International Corporation, a California corporation (the “Company”), represented
by this Warrant to the extent of shares as to which such right is exercisable
and does hereby irrevocably constitute and appoint
______________________________, as its attorney in fact, to transfer the same on
the books of the Company with full power of substitution in the premises.



 
Dated:    ___________________                                                  


Signature                                                                                          
                                                                   




Signature, if jointly held
                                                                                                                          
 